Citation Nr: 0828193	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-39 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a disability rating reduction from 100 percent to 60 
percent for service-connected post operative radical 
prostatectomy for prostate cancer, effective July 1, 2005, 
was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2006 rating decision, the RO increased the rating 
for the service-connected post operative radical 
prostatectomy for prostate cancer from 40 percent disabling 
to 60 percent disabling, effective from July 1, 2005.  
Because the increase in the evaluation of the veteran's post 
operative radical prostatectomy for prostate cancer 
disability does not represent a restoration of the veteran's 
previous 100 percent disability rating, the veteran's claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO notified the 
veteran of a proposed rating reduction in the evaluation for 
his service-connected post operative radical prostatectomy 
for prostate cancer from 100 percent to 40 percent.

2.  The May 2005 rating decision reduced the disability 
rating for his service-connected post operative radical 
prostatectomy for prostate cancer from 100 percent to 40 
percent, effective July 1, 2005.

3.  At the time of the reduction, a total evaluation for the 
veteran's disability had been in effect for more than five 
years.

4.  The veteran underwent no surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure for treatment of 
post operative radical prostatectomy for prostate cancer 
subsequent to March 2001.

5.  The rating reduction was carried out in accordance with 
applicable procedures and, at the time of the reduction, 
material improvement of the disability had been shown.

6.  The veteran's post operative radical prostatectomy for 
prostate cancer manifests incontinence requiring the wearing 
of absorbent materials which must be changed more than four 
times a day.


CONCLUSION OF LAW

The reduction of the evaluation for post operative radical 
prostatectomy for prostate cancer from 100 percent to 60 
percent, effective July 1, 2005, was proper.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.103, 
3.105, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.115, 
4.115a, 4.115b, Diagnostic Code 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Restoration of a 100 Percent Disability Rating

The veteran contends that his evaluation for post operative 
radical prostatectomy for prostate cancer was improperly 
reduced and that it is more severe than is contemplated by 
the current rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant a different rating.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, as will be discussed below, the 
ratings assigned by the RO were in accordance with the 
evidence of record.

The veteran was initially assigned a 100 percent disability 
rating and is currently assigned 60 percent disability rating 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528, which 
contemplates the severity of a genitourinary system 
disability.  38 C.F.R. §§ 4.115a and 4.115b.  Malignant 
neoplasms of the genitourinary system are rated under 
Diagnostic Code 7528.  Pursuant to these provisions, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  38 C.F.R. 
§ 4.115b.  A "Note" to this code section states that 
following the cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  If there has been no local 
reoccurrence or metastasis following the cessation of the 
therapy, then the disability is to be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Id.

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is to be 
rated as urine leakage, frequency, or obstructed voiding.  
For continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, a 60 percent 
disability rating is warranted where the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than 4 times per day is required.  A 40 percent 
disability rating is warranted where the wearing of absorbent 
materials which must be changed 2 to 4 times per day is 
required.  When the condition requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day, a 20 percent disability rating is warranted.  38 
C.F.R. § 4.115a.

When determining a disability rating based on urinary 
frequency, a daytime voiding interval of less than one hour, 
or awakening to void five or more times per night warrants a 
40 percent disability rating.  A 20 percent disability rating 
is warranted where the daytime voiding interval is between 
one and two hours, or where the veteran is awakening to void 
three to four times per night.  A 10 percent disability 
rating is warranted for a daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115a.

For obstructed voiding, urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent disability rating.  A 10 percent disability rating is 
warranted for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post void residuals 
greater than 150 cc; (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec); (3) recurrent urinary 
tract infections secondary to obstruction; or (4) stricture 
disease requiring periodic dilatation every 2 to 3 months. 
Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year warrants a 
noncompensable rating.  38 C.F.R. § 4.115a.

Regulations pertaining to reductions in disability ratings 
provide that, where the reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating action 
proposing the reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will then be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, i.e., those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  

The veteran was granted service connection and a 100 percent 
evaluation for post operative radical prostatectomy for 
prostate cancer in a rating decision dated in May 2000 based 
upon private medical records reporting the veteran's 
prostatectomy.

In October 2000, the veteran was afforded a VA Compensation 
and Pension (C&P) examination.  The veteran reported that he 
was first noted to have a high prostate specific antigen 
(PSA) in 1998, which subsequently increased in 1999.  He 
underwent a prostate biopsy in January 2000 and underwent a 
radical prostatectomy in March 2000.  The veteran did not 
receive chemotherapy or radiation therapy postoperatively.  
He reported that he was on hormonal therapy.  The veteran 
indicated that his previous PSA was done in August 2000 at 
the VA Medical Center in Fayetteville, Arkansas.  The veteran 
was reported to be having very few symptoms.  He lost 40 
pounds over the prior few months and denied lethargy, 
weakness, anorexia, and fatigue.  The veteran urinated 3 to 4 
times daily and twice at night.  He had no hesitancy, 
dribbling, dysuria, or other voiding symptoms.  He reported 
that he was impotent and incontinent to a small amount of 
urine using two pads a day.  The examiner rendered the 
opinion that the veteran's cancer was no longer active with 
the last treatment occurring in March 2000, that the veteran 
was impotent, and that the veteran was incontinent to a small 
amount of urine.

In a letter from a private physician, Dr. G.G., dated in 
March 2004, the veteran was noted to use between four and 
five pads a day and to be incontinent through the nighttime.  
The veteran was reported to indicate that he did not have a 
decreased stream.  His PSA was noted to have remained 
undetectable after his surgery but he had one year of 
adjuvant hormone blockade following his surgery.  

A VA examination, conducted in December 2004, reflects that 
the veteran reported that he took hormone treatments for one 
year after his prostatectomy, until 2001, and that he has had 
no treatment for his post operative radical prostatectomy for 
prostate cancer since that time.  The veteran complained of 
continued problems with urinary leakage.  He indicated that 
he is capable of starting and stopping his stream, but that 
he leaks intermittently throughout the day and used two to 
three pads daily.  The veteran did not report any other 
genitourinary problems.  Upon examination, the veteran was 
noted to have a 10 centimeter scar on the lower abdominal 
midline.  The scar was reported to be well-healed with no 
loss of underlying tissue, no adherence to underlying tissue, 
no keloid formations, no ulcerations, and no restriction of 
movement related to the scar.  The abdomen was round and soft 
with bowel signs present, no masses, and no noted tenderness.  
The genitourinary examination revealed the penis to be 
uncircumcised with retractable foreskin.  The testes were 
descended bilaterally with no palpable nodules.  Cremaster 
reflex was intact bilaterally.  The examiner rendered the 
opinion that the veteran had residual scarring as well as 
chronic urinary incontinence, both at least as likely as not 
related to the veteran's radical prostatectomy.  The examiner 
further opined that the veteran was not currently undergoing 
any treatment for prostate cancer.

VA outpatient treatment records dated from September 2004 to 
January 2006 reveal that the veteran continued to experience 
residuals of his prostatectomy including urinary incontinence 
and erectile dysfunction.

The undisputed evidence shows that the veteran received no 
surgery, chemotherapy, or other therapeutic procedure for 
prostate cancer after the completion of the hormone treatment 
in 2001.

The Board notes that subsequent to the May 2005 RO rating 
decision, the RO in a July 2006 rating decision increased the 
rating of the veteran's post operative radical prostatectomy 
for prostate cancer to 60 percent disabling, effective July 
1, 2005.

The Board concludes that the procedural requirements for 
reduction have been satisfied in this case.  In January 2005 
the RO issued a rating decision proposing a reduction of the 
100 percent evaluation to 40 percent.  The veteran and his 
representative were notified of the proposal in a letter 
dated January 28, 2005 which explained the right to request a 
pre-termination hearing within 30 days and to submit medical 
or other evidence within 60 days.  The veteran did not 
request a hearing; however, he responded within 60 days 
submitting evidence in support of the 100 percent evaluation.  
The RO took action on the reduction in a rating decision 
dated May 5, 2005 that reduced the rating to 40 percent. 
effective July 1, 2005.  The reduction was made effective 
July 1, 2005, no sooner than permitted by current law and 
regulations ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(i)(2)(i).  
Therefore, the procedural requirements for a reduction were 
met.

The Board, however, observes that the provisions of 38 C.F.R. 
§ 3.344(a) and (b) are applicable because the veteran's prior 
rating had been in effect for more than five years.  Thus, 
the Board must address whether the evidence of record as of 
January 2005 provided a basis for the rating reduction in 
light of the criteria set forth in 38 C.F.R. § 3.344.  

In considering all the evidence of record and upon comparing 
the medical evidence upon which the 100 percent evaluation 
was initially predicated with the evidence upon which the 
reduction to a 40 percent evaluation (subsequently increased 
to 60 percent) was based, the Board finds that sustained 
improvement in the veteran's disorder was shown at the time 
of the proposed reduction.  As noted above, the veteran was 
granted a 100 percent evaluation post operative radical 
prostatectomy for prostate cancer based upon private medical 
records reporting the veteran's prostatectomy.  No VA C&P 
examination was performed when the veteran was granted 
service connection and assigned a 100 percent evaluation.  A 
VA C&P examination dated in December 2004 indicated that the 
veteran no longer suffered from prostate cancer and had not 
had any treatment for prostate cancer since 2001 and the 
examiner noted that he reviewed the veteran's claims folder.  
The December 2004 VA C&P examination was a full and complete 
examination of the veteran's condition and there is no 
evidence of record showing that the veteran has malignant 
neoplasms on or after July 1, 2005.

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for his post operative radical prostatectomy for 
prostate cancer from 100 percent to 40 percent was proper in 
view of the criteria of 38 C.F.R. §§ 3.105(e) and 3.344 and 
the medical evidence of record.  As such, the preponderance 
of the evidence demonstrates that the rating reduction was 
warranted.  

Further, the preponderance of the medical evidence is against 
a finding that the veteran's current manifestations of post 
operative radical prostatectomy for prostate cancer warrants 
an evaluation in excess of 60 percent disabling.  The 
evidence is undisputed that the veteran is not currently 
receiving treatment for and there have been no reports of 
local reoccurrence or metastasis.  Therefore, a rating of 100 
percent disabling, pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code 7528, is not warranted and the veteran must be rated in 
accordance with the voiding dysfunction or renal dysfunction.  
The Board finds that the veteran's post operative radical 
prostatectomy for prostate cancer is manifested predominantly 
by voiding dysfunction.  There is no medical evidence 
associating any renal dysfunction of the veteran with his 
prostatectomy and, therefore, rating according to the 
criteria of renal dysfunction is inappropriate.

The veteran's post operative radical prostatectomy for 
prostate cancer manifests incontinence requiring the wearing 
of absorbent materials which must be changed more than 4 
times a day.  Therefore, the veteran's post operative radical 
prostatectomy for prostate cancer warrants a rating of 60 
percent disabling.  As the veteran's post operative radical 
prostatectomy for prostate cancer is already rated as 60 
percent disabling and the regulations do not provide for a 
higher rating than 60 percent disabling for voiding 
dysfunction, a rating in excess of 60 percent disabling is 
not warranted.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a rating in excess 
of 60 percent disabling for post operative radical 
prostatectomy for prostate cancer, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board finds that this matter need not be remanded 
to have the RO refer the veteran's claim to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extraschedular rating.  The Board notes the 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's post operative radical 
prostatectomy for prostate cancer reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of a compensable evaluation on an extra-schedular basis, and 
indeed, neither the veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In this regard, the Board observes 
that there is no showing the disability results in marked 
interference with employment.  Moreover, his post operative 
radical prostatectomy for prostate cancer media has not 
required frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating: (1) that any defect was cured by 
actual knowledge on the part of the claimant, see Vazquez-
Flores, 22 Vet. App. at 48 ("Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non- 
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 46.

Here, the notices provided by the RO in January 2005 and July 
2005, relevant to a rating reduction for post operative 
radical prostatectomy for prostate cancer, were not adequate 
because they did not advise the veteran of the rating 
criteria and the applicable diagnostic code that would be 
applied and that must be substantiated with lay or medical 
evidence of a more severe disability.  Further, the notice 
did not request the types of evidence that would specifically 
show the increased adverse effect on the veteran's employment 
and daily life.

While the January 2005 and July 2005 letters did not provide 
all the required notice regarding the rating criteria, 
evidence to show impact on occupation and daily life, the 
Board finds that any defect is harmless error.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes that 
the Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any action or 
decision, only finding that appellants are entitled to 
content-complying notice.

Although the increased rating notice was deficient, the Board 
finds that the presumption of prejudice on the VA's part has 
been rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  
Specifically, the statement of the case in November 2005 and 
a supplemental statement of the case in July 2006 discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Moreover, in the November 2005 substantive 
appeal, the veteran discussed the impact of his post 
operative radical prostatectomy for prostate cancer on his 
daily activities.  In November 2005, he submitted statements 
of himself and his wife relevant to his daily activity 
capability.  Based on the notices provided and the veteran's 
responses and contentions, it is found that he is reasonably 
expected to understand what is needed in this case and that 
he has actual knowledge of the rating criteria.

The Board further notes that the veteran was not provided 
with the text of 38 C.F.R. §§ 3.105(e) and 3.344.  The RO 
complied with these provisions by way of a VA C&P examination 
in December 2004, reevaluating the veteran's condition, and a 
notice letter dated in January 2005, informing the veteran of 
his right to request a hearing within 30 days and to submit 
evidence within 60 days of the notice prior to a reduction of 
evaluation.  Indeed, the veteran submitted new evidence 
within 60 of the proper notice.  The Board finds that the 
veteran has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  Thus it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the error did not affect the 
essential fairness of the adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, dated March 2000 to February 2006.  The veteran 
submitted private treatment records from Dr. D.F., dated 
January to March 2000; St. Edward Mercy Medical Center, dated 
in January 2000; University of Arkansas Medical Center, dated 
February to March 2000; Dr. L.B., dated in March 2000; Dr. 
A.B., dated April 1998 to June 2000; and Dr. G.G., dated in 
March 2004.  The appellant was afforded a VA medical 
examination in December 2004.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to restoration of a 100 percent disability rating 
for post operative radical prostatectomy for prostate cancer, 
effective July 1, 2005, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


